         Case 1:19-cv-07024-LAP Document 37 Filed 11/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOANNE JAFFE,

                      Plaintiff,                 19 Civ. 7024 (LAP)

-against-
                                                       ORDER
CITY OF NEW YORK et al.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of the letter from Plaintiff (dkt.

no. 36).     Counsel for Defendants shall respond no later than

November 30, 2020.      Counsel for Plaintiff shall file any reply

no later than December 3, 2020.

    Counsel shall appear by telephone for a conference on

December 10, 2020 at 10:00 a.m.           The dial-in number for the

conference is (888) 363-4734, access code: 4645450.            Counsel for

the parties are directed to call in promptly at 10:00 a.m.

    SO ORDERED.

Dated:       New York, New York
             November 23, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
